GEF:car
10/9/18
                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO

In Re:                                        )       Case No. 18-10514
                                              )
WILSON LAND PROPERTIES, LLC                   )        Chapter 11
                                              )
               Debtor                         )       Judge Arthur Harris


                  NOTICE OF HEARING ON DEBTOR’S MOTION FOR
                       AUTHORITY TO SELL REAL ESTATE


WILSON LAND PROPERTIES, LLC, Debtor, has filed papers with the Court to sell real estate.
Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)
If you do not want the Court to grant Debtor’s motion, or if you want the Court to consider your
views on Debtor’s motion, then you or your attorney should If you do not want the court to grant
the motion, or if you want the court to consider your views on the motion, then on or before October
30, 2018, you or your attorney must:
         1.    File a written response, explaining your position, at

                         Clerk of Court - U.S. Bankruptcy Court
     Howard M. Metzenbaum US Courthouse | 201 Superior Avenue | Cleveland, Ohio 44114

       If you mail your response to the court for filing, you must mail it early enough so that the
court will receive it on or before the date stated above.

         2.    Mail a copy to:

              GLENN E. FORBES, ESQ                             U.S. Trustee’s Office
                FORBES LAW LLC                        Howard M. Metzenbaum U.S. Courthouse
                   166 Main Street                      201 Superior Avenue East, Suite 441
               Painesville, Ohio 44077                        Cleveland, OH 44114



3.    Attend the hearing scheduled to be held on November 6, 2018 at 11:00 a.m. in the U.S.
Bankruptcy Court, Howard M. Metzenbaum U.S. Courthouse, Courtroom 1A, 201 Superior
Avenue, Cleveland, Ohio. If you or your attorney do not take these steps, the Court may decide




18-10514-aih      Doc 60     FILED 10/09/18       ENTERED 10/09/18 12:05:14           Page 1 of 2
that you do not oppose Debtor’s motion and may enter an Order granting Debtor’s motion without
a hearing.
                                                               Respectfully submitted,
                                                               /s/ Glenn E. Forbes, Esq.
                                                               Glenn E. Forbes, Esq. (0005513)
                                                               FORBES LAW LLC
                                                               166 Main Street
                                                               Painesville, OH 44077
                                                               Voice: (440) 357-6211 ext. 128
                                                               Fax: (440) 357-1634
                                                               gforbes@geflaw.net
                                                               bankruptcy@geflaw.net

                                              CERTIFICATE OF SERVICE

         I hereby certify that on October 9, 2018, a true and correct copy of the Notice of Hearing on Motion to Sell
Real Estate was served via the court’s Electronic Case Filing System on these entities and individuals who are listed
on the Court’s Electronic Mail Notice List:

Gregory P. Amend on behalf of First National Bank of Pennsylvania, gamend@bdblaw.com,
grichards@bdblaw.com

Scott D. Fink on behalf of Creditor Eriebank, A Division of CNB Bank, ecfndoh@weltman.com

Matthew H. Matheney on behalf of First National Bank of Pennsylvania, mmatheney@bdblaw.com,
bhajduk@bdblaw.com

Timothy P. Palmer on behalf of The Huntington National Bank, timothy.palmer@bipc.com,
donna.curcio@bipc.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company, msikora@sikoralaw.com,
aarasmith@sikoralaw.com; mtroha@sikoralaw.com

Nathaniel R. Sinn on behalf of First National Bank of Pennsylvania, nsinn@bdblaw.com, kslatinsky@bdblaw.com

Andrew M. Tomko on behalf of Tax Ease Ohio, LLC, atomko@sandhu-law.com, bk1notice@sandhu-law.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A., mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee, maria.d.giannirakis@usdoj.gov



                                                               /s/Glenn E. Forbes_________
                                                               Glenn E. Forbes, Esq. (0005513)
                                                               FORBES LAW LLC
                                                               Attorney for Debtor




18-10514-aih         Doc 60       FILED 10/09/18           ENTERED 10/09/18 12:05:14                 Page 2 of 2
